Citation Nr: 1749743	
Decision Date: 11/02/17    Archive Date: 11/13/17

DOCKET NO.  13-21 710A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to a compensable rating for bilateral hearing loss. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

P. Poindexter, Associate Counsel 


INTRODUCTION

The appellant is a Veteran who served on active duty from October 1981 to October 1984 and July 1985 to May 1988, and also had periods of active duty for training (ACDUTRA) with the Army and Air National Guard.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a May 2013 rating decision by the Muskogee, Oklahoma Department of Veterans Affairs (VA) Regional Office (RO).  In December 2015, a videoconference hearing was held before the undersigned.  A transcript of the hearing is associated with the Veteran's record.  In February 2016, this matter was remanded for further development.


FINDING OF FACT

At no time during the pendency of the claim is the Veteran's hearing acuity shown to have been worse than level II in the right ear or Level I in the left.


CONCLUSION OF LAW

A compensable rating for bilateral hearing loss is not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.85, 4.86 Diagnostic Code (Code) 6100 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)
This appeal is from the rating decision that granted service connection and assigned a disability rating and an effective date for the award.  Accordingly, the purpose of statutory notice was met, and such notice was no longer necessary.  A statement of case properly provided notice in the downstream issue of entitlement to an increased initial rating.
In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103 (c)(2) requires a Veterans Law Judge who conducts a hearing to fulfill two duties: (1) to fully explain the issues and (2) to suggest the submission of evidence that may have been overlooked and that might be potentially advantageous to the claimant's position.  At the December 2015 hearing, the undersigned identified the issue and what was needed to substantiate the claim.  A deficiency in the conduct of the hearing has not been alleged.  The Board finds that there was compliance with 38 C.F.R. § 3.103 (c)(2), in accordance with Bryant. 
VA has obtained all pertinent (private and VA) treatment records the Veteran identified.  He was afforded VA audiological examinations in September 2012, March 2014 and April 2016.  Neither the Veteran nor his representative has asserted a duty to assist omission.  See Scott v. McDonald, 789 F.3d 1375, 138 (Fed. Cir. 2015) ("the Board's obligation to read filings in a liberal manner does not require the Board... to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361   (Fed. Cir. 2016) (applying Scott to duty to assist argument).
Legal Criteria, Factual Background, and Analysis
Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule).  The percentage ratings are based on the average impairment of earning capacity and individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 
Ratings of hearing loss disability are derived from Table VII of 38 C.F.R. § 4.85 by a mechanical application of the rating schedule to numeric designations assigned after audiometric evaluations are performed.  See Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  The numeric designations correspond to eleven auditory acuity levels, indicated by Roman numerals, where Level I denotes essentially normal acuity and Level XI denote profound deafness.  The assignment of the appropriate numeric level is based on the results of a controlled speech discrimination test (Maryland CNC test) in combination with the claimant's average pure thresholds.  The average threshold is obtained from puretone audiometric tests in the frequencies of 1000, 2000, 3000, and 4000 Hertz (Hz). 38 C.F.R. § 4.85.
Rating specialists use either Table VI or VIa of 38 C.F.R. § 4.85 to determine the correct Roman numeral designation.  Table VIa is employed when the use of speech discrimination tests is inappropriate due to language difficulties, inconsistent speech discrimination scores, etc., or where there is an exceptional pattern of hearing loss (as defined in 38 C.F.R. § 4.86 ).  One such pattern occurs when the puretone threshold at each of the four specialized frequencies (1000, 2000, 3000, and 4000 hertz) is 55 decibels or more.  38 C.F.R. § 4.86 (a).  Another pattern occurs when the puretone threshold at 1000 Hz is 30 decibels or less and the puretone threshold at 2000 Hz is 70 decibels or more.  38 C.F.R. § 4.86 (b).
When the appeal is from the initial rating assigned with an award of service connection, the severity of the disability at issue during the entire period from the initial assignment of the disability rating to the present is to be considered, and "staged" ratings may be assigned, based on facts found.  See Fenderson v. West, 12 Vet. App. 119 (1999).
A claim will be denied only if the preponderance of the evidence is against the claim.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).  Reasonable doubt regarding the degree of disability should be resolved in favor of the claimant.  38 C.F.R. § 4.3. 
The Board notes that it has reviewed all of the evidence in the Veteran's record with an emphasis on the evidence relevant to this appeal. Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence, as deemed appropriate, and the Board's analysis will focus specifically on what the evidence shows, or does not show, as to the claim.
In an August 2012 statement the Veteran's employer informed that he regularly asks for information be repeated (as he cannot hear), and that the Veteran's "inability to correctly interpret information does adversely affect his job performance."
On March 2012 private audiometry, puretone thresholds, in decibels, as reflected on a graph, appeared to be:





HERTZ



500
1000
2000
3000
4000
RIGHT
40
45
40
45
55
LEFT
50
40
45
50
60

Speech audiometry was conducted, but the Maryland CNC list was not used.  (See 38 C.F.R. § 4.85 (a)) The diagnosis was moderate to serve mixed hearing loss.  It was noted that the Veteran's speech recognition score and puretone audiometry were not in agreement, and that his speech discrimination scores were "good for both ears at 60dB". 
On September 2012 VA audiological evaluation, the Veteran reported difficulty understanding speech in all environments.  Audiometry revealed that puretone thresholds, in decibels, were:



HERTZ



500
1000
2000
3000
4000
RIGHT
50
50
65
75
90
LEFT
35
35
50
60
75

The right ear puretone threshold average was 70 decibels and the left ear puretone threshold average was 55 decibels.  Speech discrimination by Maryland CNC testing was 94 percent in each ear.  The diagnosis was mixed hearing loss in the right ear and sensorineural hearing loss (SNHL) in the left ear. 
In a statement received in August 2013, the Veteran's wife reported that he does not engage in conversation when there is background noise and often guesses what is said when he has not heard correctly.  She indicated that the Veteran was denied a promotion due to his hearing loss.
In his August 2013 notice of disagreement, the Veteran asserted that his bilateral hearing loss has continued to worsen over time and affects the types of work he can do.  
On August 2013 private audiometry, puretone thresholds, in decibels, as reflected on a graph, appeared to be:



HERTZ



500
1000
2000
3000
4000
RIGHT
70
65
65
n/a
70
LEFT
55
70
65
n/a
80

Speech audiometry was conducted, but the Maryland CNC list was not used. 
On March 2014 VA examination, the examiner was unable to complete puretone threshold testing of the Veteran's hearing acuity.  The examiner stated that the Veteran's speech recognition threshold and puretone averages were "not in agreement."  The examiner noted that the Veteran required re-instruction and reported difficultly with ringing in his right ear during testing.  He stated that the Veteran spoke quietly to himself in a whispered voice throughout testing.  He noted that the Veteran was able to easily communicate with the provider during the case history portion of the examination and while in the waiting room.  The examiner concluded that the examination was not valid for rating purposes.  Word recognition scores were also determined to be unreliable.
On April 2016 VA audiological evaluation, the Veteran denied significant difficulty hearing, noting some difficulty hearing in noisy environments.  Audiometry revealed puretone thresholds, in decibels, were:



HERTZ



500
1000
2000
3000
4000
RIGHT
20
15
20
25
30
LEFT
15
15
10
20
25

The right ear puretone threshold average was 23 decibels and the left ear puretone threshold average was 18 decibels.  Speech discrimination by Maryland CNC word list was 100 percent in each ear.  The diagnosis was SNHL (in the frequency range of 500-4000 Hz) in the right ear and (in the frequency range of 6000 Hz or higher) in the left. 
The Veteran asserts that his hearing acuity has declined since the award of service connection (and now warrants a compensable rating).  Ratings for hearing loss disability are based on results of official audiometry (specified in 38 C.F.R. § 4.85).  Although the Veteran is competent to report his perception of a decline in hearing acuity, under 38 C.F.R. § 4.85 the level of severity of such disability is established by the official audiometry.   
No audiometry during the evaluation period conducted in accordance with 38 C.F.R. § 4.85 has found the Veteran to have hearing loss disability of sufficient severity to warrant a compensable schedular rating.  As private testing in March 2012 and August 2013 did not include use of the Maryland CNC word list for speech recognition studies, it is not adequate for VA rating purposes.  Findings on September 2012 VA audiometry correlate to Level II hearing in the right ear and Level I hearing in the left.  Such levels of hearing acuity warrant a 0 percent rating under Table VII.  April 2016 VA audiometry findings correlate to Level I hearing acuity in each ear, and also warrant a 0 percent schedular rating.  No audiometry during the evaluation period found an exceptional pattern of hearing loss (so as to warrant rating under the alternate criteria under Table VIa.  The examiner elicited from the Veteran, and accepted at face value, a description of the functional impairment that results from his hearing loss, difficulty hearing in noisy environments.  Such impairment is contemplated by the 0 percent rating assigned.  
The preponderance of the evidence is against the Veteran's claim.  Therefore, the appeal in this matter must be denied.


ORDER

A compensable rating for bilateral hearing loss is denied.


____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


